Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. References Graham and Clidaras are disclosed in the IDS filed on 6/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "operations of modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim. No modules are introduced in claim 6 or claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Graham (U.S 2019/0343024 A1). 
In regards to Claim 1, Graham discloses a system comprising: a heating, ventilation, and air-conditioning (HVAC) unit (Fig.4a, #110); and at least one duct (Fig.4a, #403) extending between the HVAC unit to an equipment rack (Fig.4a, between #110 and #120).
In regards to Claim 2, Graham discloses the system of claim 1, wherein the at least one duct extends from an output of the HVAC unit to an intake of the equipment rack (Fig.4a, duct #403 extends from an output of #110 to an intake of the equipment rack). 
In regards to Claim 3, Graham discloses the system of claim 1, wherein the at least one duct extends from an intake of the HVAC unit to an output of the equipment rack (Fig.4a, the curtain acts as a duct which extends from the intake of #110 to the output of #120 to receive the warm air prior to cooling). 
In regards to Claim 4, Graham discloses the system of claim 1, wherein the at least one duct comprises a first duct extending from an intake of the HVAC unit to an output of the equipment rack (Fig.4a, #126 the curtain is interpreted as the first duct) and a second duct (Fig.4a, #403) extending from an output of the HVAC unit to an intake of the equipment rack (Fig.4a, #403 extend from the output of #110 to the intake of rack #120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S 2019/0343024 A1) in view of Clidaras (U.S 2015/0264837 A1). 
In regards to Claim 5, Graham discloses the system of claim 1.
Graham fails to disclose: Further comprising at least one damper configured for regulating an airflow through the at least one duct.
However, Clidaras discloses: Further comprising at least one damper (Fig.2b, #204a) configured for regulating an airflow through the at least one duct (Fig.2, #120b, as such the office notes that with the combination of Graham in view of Clidaras, the at least one duct between the HVAC unit and equipment rack (as taught by Graham) would be modified to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one duct between the HVAC unit and equipment rack (as taught by Graham) to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack. By including at least one damper within the duct, would efficiently regulate the temperature of the devices within the rack, thus lowering the energy costs related to cooling said rack. 

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S 2019/0343024 A1) in view of Federspiel (U.S 2012/0101648 A1) and, further in view of Lachapelle (U.S 11,096,316).
In regards to Claim 6, Graham discloses the system of claim 1.
Graham fails to disclose: Further comprising: at least one temperature sensor located within the equipment rack; a controller, configured to: monitor temperature values from the at least one temperature 
However, Federspiel discloses: Further comprising: at least one temperature sensor (Fig.1, #3) located adjacent the equipment rack (Fig.1, #4); a controller (Fig.1, #15 and paragraph [0052 & 59]), configured to: monitor temperature values from the at least one temperature sensor (paragraph [0052 & 59]; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC unit to a cooling mode when the temperature value is greater than the temperature set point value, or setting the HVAC unit to a ventilation mode when the temperature value is equal to the temperature set point value (Paragraph [0059], which discloses controlling the HVAC unit #1 to set said unit in cooling, regular and/or heating mode based on the temperature range set by said controller, as such the office notes that with the combination of Graham in view of Federspiel, the HVAC unit cooling the equipment rack (as taught by Graham) would be modified to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit cooling the equipment rack (as taught by Graham) to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading. By modifying the HVAC unit to include a controller which sets the HVAC unit, based on temperature readings, to different modes automatically would reduce energy costs and run more efficiently (Abstract). 
Furthermore, Graham in view of Federspiel fail to disclose: At least one temperature sensor located within the equipment rack.
However, Lachapelle discloses: At least one temperature sensor (Fig.1, #114) located within the equipment rack (Fig.1, #110 which contains the temperature sensor #114 is located within the rack, see 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server. By placing the sensor within the device, would allow for a more accurate temperature reading, which would further increase the efficient of the HVAC unit.  
In regards to Claim 7, Graham in view of Federspiel and Lachapelle disclose the system of claim 6, wherein the at least one temperature sensor is incorporated in a module of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the module #110).
In regards to Claim 8, Graham in view of Federspiel and Lachapelle disclose the system of claim 6, wherein the at least one temperature sensor is incorporated in a device of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the device #110).
 In regards to Claim 9, Graham in view of Federspiel and Lachapelle disclose the system of claim 6, wherein the at least one temperature sensor is incorporated in a component of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the component #110).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S 2019/0343024 A1) in view of Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and further, in view of Clidaras (U.S 2015/0264837 A1).
In regards to Claim 10, Graham in view of Federspiel and Lachapelle disclose the system of claim 6.
Graham in view of Federspiel and Lachapelle fail to disclose: Further comprising at least one damper configured for regulating an airflow through the at least one duct, and wherein the controller is 
However, Clidaras discloses: Further comprising at least one damper configured for regulating an airflow through the at least one duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value (Column 6, lines 20-40, which discloses the temperature sensors controlling the movement of the dampers based on said sensors, as such the office notes that with the combination of Graham in view of Federspiel, Lachapelle, and Clidaras, HVAC unit including a controller and temperature sensors (as taught by Federspiel) would be modified to add additional instructions/code to control the movement of dampers within the at least one duct (as taught by Clidaras) to control the flow of air towards the rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit including a controller and temperature sensors (as taught by Federspiel) to add additional instructions/code to control the movement of dampers within the at least one duct (as taught by Clidaras) based on the temperature readings. By allow the controller to control the dampers, would efficiently control the amount of air needed within the equipment rack, thus efficiently cooling the devices placed within said rack. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S 2019/0343024 A1) in view of Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and further, in view of Bitton (U.S 7,916,487). 
In regards to Claim 11, Graham in view of Federspiel and Lachapelle disclose the system of claim 6.
Graham in view of Federspiel and Lachapelle fail to disclose: Wherein the controller is further configured for controlling an operation of modules in the equipment rack based on comparing the temperature value to the temperature set point value.
However, Gershman discloses: Wherein the controller is further configured for controlling an operation of modules in the equipment rack based on comparing the temperature value to the temperature set point value (Column 9, lines 50-57, which discloses if the controller determines, based on the temperature sensor, a reading higher than a predetermined threshold, a power off signal is generated, 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the controller which controls the HVAC unit based on sensor readings (as taught by Federspiel) to further be configured to control the operations of the modules/servers (as taught by Bitton) within the equipment rack based on temperature readings. By modifying the controller to control the operations of the modules based on readings from the temperature sensor, would prevent damage to the components within said rack (Bitton, Column, 8, lines 56-57). 

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S 2019/0343024 A1) in view of Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and Moon (U.S 2012/0271935 A1).
In regards to Claim 12, Graham discloses: At least one duct (Fig.4a, #403) extending between the HVAC unit (Fig.4a, #110) to an equipment rack (Fig.4a, between #110 and #120).
Graham fails to disclose: Further comprising: at least one temperature sensor located within the equipment rack; a controller, configured to: monitor temperature values from the at least one temperature sensor; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC unit to a cooling mode when the temperature value is greater than the temperature set point value, or setting the HVAC unit to a ventilation mode when the temperature value is equal to the temperature set point value.
However, Federspiel discloses: Further comprising: at least one temperature sensor (Fig.1, #3) located adjacent the equipment rack (Fig.1, #4); a controller (Fig.1, #15 and paragraph [0052 & 59]), configured to: monitor temperature values from the at least one temperature sensor (paragraph [0052 & 59]; and control an operation of the cooling unit, wherein the control comprises: setting the HVAC unit to a heating mode when the temperature value is less than a temperature set point value, setting the HVAC 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the HVAC unit cooling the equipment rack (as taught by Graham) to include a controller which, based on the temperature sensor, will control the HVAC unit into different modes (as taught by Federspiel) based on the temperature reading. By modifying the HVAC unit to include a controller which sets the HVAC unit, based on temperature readings, to different modes automatically would reduce energy costs and run more efficiently (Abstract). 
Furthermore, Graham in view of Federspiel fail to disclose: At least one temperature sensor located within the equipment rack.
However, Lachapelle discloses: At least one temperature sensor (Fig.1, #114) located within the equipment rack (Fig.1, #110 which contains the temperature sensor #114 is located within the rack, see Column 4, lines 35-40, which discloses the sensor #114 placed within the device which is placed within a rack, as such the office notes that with the combination of Graham in view of Federspiel and Lachapelle, the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the temperature sensor used to control the HVAC unit (as taught by Federspiel) would be placed within a device/server placed within the equipment rack (as taught by Lachapelle) to detect the temperature components within the device/server. By placing the sensor within 
Furthermore, Graham in view of Federspiel and Lachapelle fail to disclose: Rack within a shipping container.
However, Moon discloses: Rack within a shipping container (Fig.1, #100 includes a plurality of racks (#105), as such the office notes that with the combination of Graham in view of Federspiel, Lachapelle, and Moon, the equipment rack being cooled by an HVAC unit (as taught by Graham) would be modified to be placed within a shipping container (as taught by Moon) to create a mobile data center). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the equipment rack being cooled by an HVAC unit (as taught by Graham) to be placed within a shipping container (as taught by Moon) to create a mobile data center. By placing equipment racks within a shipping container, would allow for companies to add computing capacity quickly to an existing data center or rapidly bring computing power into the field (Moon, Paragraph [0017]). 
 	Additionally, MPEP 2143.02 (I) notes that all the claimed elements were known in the prior art and one of ordinary skill in the art at the time of the invention could have combined and/or modified the elements as claimed by known methods with no change in their respective functions, and the combination and/or modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. As such, by placing an equipment rack within a shipping container would be within the purview of one of ordinary skill in the art at the time of the invention was filed as Moon discloses a plurality racks placed within a shipping container to create a mobile data center. By including racks within a shipping container would add computing capacity quickly to an existing data center or rapidly bring computing power into the field (See MPEP 2143.02, citing, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).
In regards to Claim 13, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one duct extends from an output of the HVAC unit to an intake of the equipment rack (Graham, Fig.4a, duct #403 extends from an output of #110 to an intake of the equipment rack). 
Claim 14, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one duct extends from an intake of the HVAC unit to an output of the equipment rack (Graham, Fig.4a, the curtain acts as a duct which extends from the intake of #110 to the output of #120 to receive the warm air prior to cooling). 
In regards to Claim 15, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one duct comprises a first duct extending from an intake of the HVAC unit to an output of the equipment rack (Graham, Fig.4a, #126 the curtain is interpreted as the first duct) and a second duct (Graham, Fig.4a, #403) extending from an output of the HVAC unit to an intake of the equipment rack (Graham, Fig.4a, #403 extend from the output of #110 to the intake of rack #120).
In regards to Claim 16, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one temperature sensor is incorporated in a module of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the module #110).
In regards to Claim 17, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one temperature sensor is incorporated in a device of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the device #110).
 In regards to Claim 18, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12, wherein the at least one temperature sensor is incorporated in a component of the equipment rack (Lachapelle, Column 4, lines 35-40, which discloses the sensor #114 placed within the component #110).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (U.S 2019/0343024 A1) in view of Federspiel (U.S 2012/0101648 A1), Lachapelle (U.S 11,096,316), and further, in view of Clidaras (U.S 2015/0264837 A1). 
In regards to Claim 19, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12.

However, Clidaras discloses: Further comprising at least one damper (Fig.2b, #204a) configured for regulating an airflow through the at least one duct (Fig.2, #120b, as such the office notes that with the combination of Graham in view of Federspiel, Lachapelle, Moon, and Clidaras, the at least one duct between the HVAC unit and equipment rack (as taught by Graham) would be modified to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the at least one duct between the HVAC unit and equipment rack (as taught by Graham) to include a damper within said duct (as taught by Clidaras) to control the flow of cooling air to said equipment rack. By including at least one damper within the duct, would efficiently regulate the temperature of the devices within the rack, thus lowering the energy costs related to cooling said rack. 
In regards to Claim 20, Graham in view of Federspiel, Lachapelle, and Moon discloses the method of claim 12.
Graham in view of Federspiel, Lachapelle, and Moon fail to disclose: Further comprising at least one damper configured for regulating an airflow through the at least one duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value.
However, Clidaras discloses: Further comprising at least one damper configured for regulating an airflow through the at least one duct, and wherein the controller is further configured to control a position of the damper based on the difference between the temperature value and the temperature set point value (Column 6, lines 20-40, which discloses the temperature sensors controlling the movement of the dampers based on said sensors, as such the office notes that with the combination of Graham in view of Federspiel, Lachapelle, Moon, and Clidaras, HVAC unit including a controller and temperature sensors (as taught by Graham in view of Federspiel) would be modified to add additional instructions/code to control the movement of dampers within the at least one duct (as taught by Clidaras) to control the flow of air towards the rack). 
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karrat (U.S 2018/0352683 A1) – Discloses a data center having an equipment rack and an hvac unit disposed within the center, wherein the equipment rack includes a plurality of sensors which detect temperature/humidity and send signals to a controller which controls the hvac unit based on the sensed readings. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835